Journal Entries (1835): Journal3: (1) Rule to appear and for notice by publication *p. 71; (2) motion to dissolve injunction, demurrers set for argument *p. 92.
Papers in File: (i) Bill of complaint; (2) bond for injunction; (3) writ of injunction and return; (4) writ of subpoena and return; (5) affidavit of non-residence; (6) demurrer of Clifford Belden; (7) demurrer of James P. Clements; (8) answer of William M. Clements; (9) motion to dissolve injunction; (10) exceptions to answer; (11) motion to refer exceptions to master.
Chancery Case 178 of 1834.